Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 20, 29, 31 and 36 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CA 2990082). No distinction is seen between the composition disclosed by CA 2990082. CA 2990082 discloses a synergistic mixture of urease inhibitors and nitrification inhibitors for treating urea, wherein the mixture can contain NBPT and 2-(N-3,4-dimethylpyrazole) succinic acid in water and alcohols as solvents. (See the Abstract, page 9, lines 9-11, page 19, lines 10-12 and the paragraph bridging pages 10 and 11.) CA 2990082 further discloses on page 18, lines 30-33 that the mixture can be used in emulsion form. Regarding claim 20, CA 2990082 discloses in the paragraph bridging pages 16 and 17 that the composition may include an amino group. Accordingly CA 2990082 anticipates claims 19, 20, 29, 31 and 36, since one of ordinary skill in the art could at once envisage from CA 2990082 an emulsion of NBPT and 2-(N-3,4-dimethylpyrazole) succinic acid in water. In any event, it would be obvious to provide an emulsion of NBPT and 2-(N-3,4-dimethylpyrazole) succinic acid in water as the composition of CA 2990082, since CA 2990082 would suggest such combination of components at the aforementioned passages.
Claims 22-28, 30, 32-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2990082. CA 2990082 is relied upon as discussed hereinbefore., The limitation recited in these claims would be obvious variants to one of ordinary skill in the art. For example, regarding claim 25, CA 2990082 discloses alcohols as solvents on page 19, lines 11 and 12. Regarding claim 23, it would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio between the NBPT and 2-(N-3,4-dimethylpyrazole) succinic acid in the composition.  Regarding claim 34, it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the emulsion to apply to the urea. Regarding claim 33, it is conventional to apply a coating to fertilizer particles by spraying.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CA 2990082 as applied to claim 19 above, and further in view of Nave et al ‘231. It would be further obvious from Nave et al ‘231 to include a protein in the composition of CA 2990082. One of ordinary skill in the art would be motivated to do so, since Nave et al ‘231 discloses an analogous composition and teaches in Paragraph [0172] that the composition may include proteins as a surfactant. Such proteins would inherently contain the amino group.
Claims 19, 25, 29, 31 and 36 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nave et al ‘231 (US 2015/0148231). No distinction is seen between the composition disclosed by Nave et al ‘231, and that recited in applicant’s claims 19,25, 29, 31 and 36. Nave et al ‘231 discloses a composition which may include NBTPT in combination with 2-(N-3,4-dimethylpyrazole) succinic acid, and water and organic solvents such as alcohols as solvent. (See Paragraphs [0085], [0086] and [0171].) Nave et al ‘231 teaches in Paragraphs [0166]m and [0168] that the composition may be in the form of an emulsion. Accordingly Nave et al ‘231 anticipated claims 19, 25, 29, 31 and 36. In any event, it would be obvious to provide an emulsion comprising NBPTP and 2-(N-3,4-dimethylpyrazole) succinic acid in water and an alcohol as solvent, as the composition of Nave et al ‘231, since Nave et al ‘231 would suggest such combination of components at the aforementioned passages.
Claims 20-24, 26-28, 30, 32-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nave et al ‘231. Nave et al ‘231 is relied upon as a discussed hereinbefore. The limitations recited in claims 20-24, 26-28, 30, 32-35 and 37 would be obvious variants to one of ordinary skill in the art. For example, regarding claim 23, it would be within the level of skill of one of ordinary skill in the art to determine a suitable weight ratio of the NBTPT and 2-(N-3,4-dimethylpyrazole) succinic acid in the composition. Regarding claim 34, it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the composition in relation to the urea. Regarding claim 33, it is conventional to apply a coating to fertilizer particles by spraying., Regarding claim 21, Nave et al ‘231 discloses in Paragraph [0172 that the composition may include proteins, which would contain amino groups.
Claims 19, 20, 29, 31 and 36 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schneider et al ‘376 (US 2019/0276376). No distinction is seen between the composition disclosed by Schneider et al ‘376, and that recited in claims 19, 20, 29, 31 and 36. Schneider et al ‘376 discloses a capsule which may include 3,4-dimethylpyrazole) succinic acid and NBPT. (See Paragraphs [0366] and [0377].) Schneider et al ‘376 further teach in Paragraphs [0210 and [0225] that the composition may be in the form of an emulsion, and in Paragraphs [0201], [0202] and 0203] that the solvent may be present in an aromatic solvent and in Paragraph [0225] that an aqueous suspension of the mixture is obtained. Accordingly Schneider et al ‘376 anticipates claims 19, 20, 29, 31 and 36. In any event, it would be obvious to select 3,4-dimethylpyrazole) succinic acid and NBPT as the components for the emulsion of Schneider et al ‘376 and an aromatic hydrocarbon as the solvent, since Schneider et al ‘376 suggests such combination of components at the aforementioned passages. Schneider et al ‘376 has an effective be filing date of May 15, 2017, since the PCT application was publishes in English and designated the United States. (See corresponding WO 2017/198588.)
Claims 20, 22-24, 26-28, 30, 32-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al ‘376. Schneider et al ‘376 is relied upon as discussed hereinbefore. The limitations recited in claims 20, 22-24, 26-28, 30, 32-35 and 37 would be obvious variants to one of ordinary skill in the art. For example, regarding claim 23, it would be within the level of skill of one of ordinary skill in the art to determine a suitable weight ratio of the NBTPT and 2-(N-3,4-dimethylpyrazole) succinic acid in the composition. Regarding claim 34, it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the composition in relation to the urea. Regarding claim 33, it is conventional to apply a coating to fertilizer particles by spraying.
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al ‘376 as applied to claim 21 above, and further in view of Nave et al ‘231. It would be further obvious from Nave et al ‘231 to include a protein in the composition of Schneider et al ‘376. One of ordinary skill in the art would be motivated to do so, since Nave et al ‘231 discloses an analogous composition and teaches in Paragraph [0172] that the composition may include proteins as a surfactant. Such proteins would contain the amino group.
Claims 19, 20, 29, 31 and 36 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2019/012382. No distinction is seen between the composition disclosed by WO 2019/012382, and that recited in claims 19, 20, 29, 31 and 36. WO 2019/012382 discloses a mixture which may contain NBPT and 3,4-dimethylpyrazole) succinic acid. (See page 27, lines 4-8 and page 33, lines 8-13.) WO 2019/012382 discloses on page 96, lines 19-24 that the mixture may be in the form of an emulsion in a solvent comprising water and an organic solvent such as an aromatic hydrocarbon. Accordingly WO 2019/012382 anticipates claims 19, 20, 29, 31 and 36. In any event, it would be obvious to select 3,4-dimethylpyrazole) succinic acid and NBPT as the components for the emulsion of WO 2019/012382 in the aromatic hydrocarbon solvent, since WO 2019/012382 suggests such combination of components at the aforementioned passages. It is noted that WO 2019/012382 has a publication date of January 17, 2019, whereas applicant claims a foreign priority date of June 4, 2018. However there is no certified English translation of such foreign priority document of record, so it cannot be determined if applicant is entitled to such priority date.  
Claims 20, 22-24, 26-28, 30, 32-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/012382. WO 2019/012382   is relied upon as discussed hereinbefore. The limitations recited in claims 20-24, 26-28, 30, 32-35 and 37 would be obvious variants to one of ordinary skill in the art. For example, regarding claim 23, it would be within the level of skill of one of ordinary skill in the art to determine a suitable weight ratio of the NBTPT and 2-(N-3,4-dimethylpyrazole) succinic acid in the composition. Regarding claim 34, it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the composition in relation to the urea. Regarding claim 33, it is conventional to apply a coating to fertilizer particles by spraying., 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/012382 as applied to claim 21 above, and further in view of Nave et al ‘231. It would be further obvious from Nave et al ‘231 to include a protein in the composition of WO 2019/012382. One of ordinary skill in the art would be motivated to do so, since Nave et al ‘231 discloses an analogous composition and teaches in Paragraph [0172] that the composition may include proteins as a surfactant. Such proteins would contain the amino group.
Claims 19, 20, 29, 31 and 36 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/207210. Peters et al ‘169 (US 2019/0055169) is considered tantamount to a certified English translation of WO 2016/207210, since it is the U.S.  equivalent.) No distinction is seen between the composition disclosed by Peters et al ‘169, and that recited in claims 19, 20, 29, 31 and 36.  Peters et al ‘169 discloses a synergistic mixture of urease inhibitor and nitrification inhibitor, wherein the urease inhibitor may be NBPT and the nitrification inhibitor is 2-(N-3,4-dimethylpyrazole) succinic acid. (See the Abstract and Paragraphs [0024] and [0030].) Peters et al ‘169 discloses in Paragraph [0093] that the mixture may be in the form of an emulsion, and in Paragraph [0095] that suitable solvents may be mixtures of water hydrocarbons and alcohols. Accordingly Peters et al ‘169 anticipates claims 19, 20, 29, 31 and 36. In any event, it would be obvious to provide an emulsion comprising NBPTP and 2-(N-3,4-dimethylpyrazole) succinic acid in water and an alcohol or hydrocarbon as solvent, as the composition of Peters et al ‘169, since Peters et al ‘169 would suggest such combination of components at the aforementioned passages.
Claims 20, 22-24, 26-28, 30, 32-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/207210. WO 2016/207210 is relied upon as discussed hereinbefore. The limitations recited in claims 20, 22-24, 26-28, 30, 32-35 and 37 would be obvious variants to one of ordinary skill in the art. For example, regarding claim 23, it would be within the level of skill of one of ordinary skill in the art to determine a suitable weight ratio of the NBTPT and 2-(N-3,4-dimethylpyrazole) succinic acid in the composition. Regarding claim 34, it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the composition in relation to the urea. Regarding claim 33, it is conventional to apply a coating to fertilizer particles by spraying.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/207210 as applied to claim 21 above, and further in view of Nave et al ‘231. It would be further obvious from Nave et al ‘231 to include a protein in the composition of WO2016/207210. One of ordinary skill in the art would be motivated to do so, since Nave et al ‘231 discloses an analogous composition and teaches in Paragraph [0172] that the composition may include proteins as a surfactant. Such proteins would contain the amino group.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 29, it is indefinite as to what step(s) would be involved in the step of “using” the emulsion. In claim 36, it is indefinite as to whether the urea-containing fertilizer is required to have the properties resulting from the process recited in claim 31, since the claim recites that the urea-containing fertilizer is “obtainable” (rather than “obtained”) by the process of claim 31.
Schneider et al ‘376 is made of record as constituting the U.S. equivalent of CA  2,990,082.
Nave et al ‘712 is made of record for constituting an equivalent of WO 2019/012382.
The other references are made of record for disclosing various compositions which include NBPT and 3,4-dimethylpyrazole) succinic acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736